COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-064-CR





DONNA KAY GUFFEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Donna Kay Guffey pled guilty or nolo contendere to forgery by possession of a check with intent to pass and was placed on deferred adjudication community supervision.  At a later point, pursuant to a plea bargain and her pleas of true to the State’s allegations set out in its amended petition to adjudicate, the trial court adjudicated her guilty of the offense and sentenced her to ten months’ confinement in the State Jail Division
 of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargained case, that Appellant has no right to appeal, and that she has waived the right of appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on February 29, 2008, that this appeal was subject to dismissal unless Appellant or any party showed grounds for continuing it on or before March 10, 2008.
(footnote: 2)  We received no response.  We therefore dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)

DELIVERED:  April 24, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), 25.2(d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).